Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 1 of 17




   Specialized
   High Schools
   Proposal
   Making Admissions to the Specialized
   High Schools More Equitable for All Students
Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 2 of 17


The Specialized High
Schools are:
•   The Bronx High School of Science
•   The Brooklyn Latin School
•   Brooklyn Technical High School
•   High School for Mathematics, Science and
    Engineering at City College of New York
•   High School of American Studies at Lehman College
•   Queens High School for the Sciences at York College
•   Staten Island Technical High School
•   Stuyvesant High School
A ninth Specialized High School, LaGuardia High School, is not part of this
proposal.
                                                                              2
                         A better and fairer
                      Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 3 of 17




GOALS
                         admissions process:
                         • Use multiple factors—not the Specialized High Schools Admissions
  Consider                 Test (SHSAT)—to make offers to students.
more than a                        o A single exam is not the best indicator of student potential.
single exam                        o New York City is the only district in the country to admit students based on a single
                                     exam.*

                         • Maintain the academic rigor of the Specialized High Schools (SHS).
 Maintain                • Increase diversity at the Specialized High Schools.
 academic
   rigor                           o In 2016, 50% of SHS offers went to students at only 4% of all New York City middle
                                     schools. We want the students attending the SHS to come from middle schools
                                     across the city and to better reflect our city’s diverse populations.

                                   o Black and Latino students make up 68% of the NYC high school population, but
 Increase                            only 9% of those offered a seat.
 diversity
                                   o Low-income students make up 75% of the NYC high school population, but only
                                     40% of those offered a seat.

              *Research based on Exam Schools: Inside America’s Most Selective Public High Schools by Finn and Hockett       3
Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 4 of 17




 What is
   the
proposal?
                                                                  4
               Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 5 of 17



  NOW          Part 1
               ▪ Begin to expand the Discovery program to 20% of seats at each SHS.

 Expand the     The Discovery program is a summer enrichment program that helps high-
  Discovery     performing, disadvantaged students gain admission to a SHS.
 program to
20% of seats             Students will be eligible if they meet all of the following three criteria:
                   1     Score right below the cutoff score on the SHSAT.
                         Are disadvantaged based on their household income, housing situation, or
   Target          2
                         English Language Learner status.
students at
high-poverty       3     Attend a high-poverty school.
  schools

                A high-poverty school has an Economic Need Index (ENI) of at least 60%. This estimates the
                percentage of students in a school who face economic hardship. Look up any school’s ENI on
                the school performance dashboard: tools.nycenet.edu/dashboard/.




                                                                                                             5
                         Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 6 of 17




NEXT                      Part 2
                          • Over three years, phase out the SHSAT.
                          • Make SHS offers to the top 7% of students from each DOE public middle
  Phase out                 school.
   SHSAT                            • Students would receive ranks based on (1) their 7th grade New York State Math and
                                      ELA exam scores and (2) their 7 th grade English, math, social studies, and science
                                      course grades compared to other students in their school.*
                                    • Students would be ordered by their rank to determine top performers at each
                                      school.
  Offers go to
top-performing                      • To receive a SHS offer, top-performing students’ ranks would also need to be in the
   students                           top 25% of the city.


                                New York State Law currently requires the SHSAT as the sole criterion for
                               admission to the SHS. In order for any of these changes to go into effect, the
                                        New York State legislature must vote to change state law.




                 *Composite score formula: 55% average course grade performance + 45% average ELA and math NY state exam performance
                                                                                                                                       6
               Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 7 of 17



NEXT             Part 2: Phase-out proposal
                             Offers would be made…

                             First to: Top 3% of students from each middle school (~25% of offers)
 Phase out       Year 1
  SHSAT                      Then to: Students who qualify through the SHSAT (~75% of offers)

                             First to: Top 5% of students from each middle school (~50% of offers)
                 Year 2
                             Then to: Students who qualify through the SHSAT (~50% of offers)

                             First to: Top 7% of students from each middle school (~90% of offers)
Offers go to                 Then to: Non-public students, students new to New York City, and any
    top-                     other student interested in applying to the SHS with a minimum course
performing       Year 3
                             grade average of 93% (A-). These students would participate in a lottery
 students                    for any remaining seats. (~10% of offers)
                             This means that offers will no longer be made based on the SHSAT.


                         The DOE would calculate each student’s middle school rank.
                   Schools and students would not need to provide any additional information.

                                                                                                        7
  Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 8 of 17




 What would
this proposal
accomplish?
                                                                    8
                      Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 9 of 17




ACADEMICS


 Top 7% of middle                            Students                                             Top 7% of
  schoolers have
 similar academic
                                             with                                                 middle
records to students                          current                                              schoolers
who receive SHSAT
       offers
                                             offers


                      • Average GPA: 94%                                     • Average GPA: 94%
                      • Average State exam proficiency level: 4.1            • Average State exam proficiency level: 3.9




                                                                                                                           9
                           Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 10 of 17
ACADEMICS   Proficiency rating                                                    Average Grades




              The students who currently get offers and the students in the top 7% score similarly on State
                                              exams and average grades
                                                                                                              10
                  Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 11 of 17

GEOGRAPHY
                  Current Offers by School                                  Top 7% Offers by School

     2x
  increase in
 middle school
representation




     4x
  increase in
offers to Bronx
   students




                                                                                                  11
                     Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 12 of 17
DEMOGRAPHICS
                                                           Racial Demographics
       SHS                         3%
                                                                                             7%
 demographics                                                     13%
                                                                                             2%
 will mirror NYC                   13%

 demographics                                                     4%
                                                                                            15%
  more closely
                                                                  24%
                                                                                                        Private

    36%
                                   40%
                                                                                            27%         Other
                                                                  6%                                    White
 point increase                                                   3%
                                                                                                        Latino
  in offers to                                                                                          Black
   Black and                                                                                19%         Asian
Latino students
                                   28%

                                                                  50%



     18%                                                                                    30%

 point increase in                 16%
 offers to female
     students
                                Citywide                     Current Offers             Top 7% Offers

                                                                                                                  12
                 Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 13 of 17

POVERTY
                                              Percent of Students in Poverty by Race


  21%
                                                                                        82%
                                                               76%

    point                    67%
                                              69%

 increase in                            61%              61%

offers to low-                                                                  53%
   income              46%
                                                                                                                      50%

  students

                                                                                                                                                    30%


                                                                                                              20%
  All groups                                                                                                                                16%

 will see an
 increase in
   offers to
                        Overall           Asian            Black                  Latino                         Other                         White
 students in
   poverty                                               Current Offers      Top 7% Offers




                                                                          Note: Data show n only for public school students w hose family income data is available.   13
                     Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 14 of 17




HOME LANGUAGE         Our modeling shows that                      Top Non-English Home Languages
                      we would see an
                                                                                    4%
                      increase in students from                   2%                                  3%
                                                                  4%                1%                2%
                      the following ethnicities                   4%                7%                4%
                      who speak these                             6%
                      languages:                                                    15%               13%               Korean

                                                                 14%                                                    French
                      Asian
                                                                                                                        Haitian
                      Urdu, Tagalog (Filipino)                                                                          Creole
 More diversity of                                                                                    25%               Urdu

 home languages       African                                                                                           Arabic

  represented at      French, Fulani, Twi,                                                                              Russian

     the SHS          Mandinka, and Soninke                                         55%                                 Bengali
                                                                 56%
                                                                                                                        Chinese
                      Caribbean/Latino
                                                                                                      37%               Spanish
                      Haitian Creole, Spanish

                      Caucasian
                                                                                    6%
                      Albanian, Polish
                                                               Citywide        Current Offers    Top 7% Offers
                      Middle Eastern                   The non-English home languages represented under this model more
                      Arabic
                                                        closely reflect the home languages of 8 th grade students across the
                                                                                       city.
                                                                                                                                  14
                Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 15 of 17




WE ARE              What else are we doing?
                    Equity & Excellence for All
                    • The Equity and Excellence for All agenda is building a pathway to success in college and careers for
 Expanding            all students.
   early                  •   Our students are starting school earlier, with free, full-day, high-quality education for three-year-olds
 education                    and four-year-olds through 3-K for All and Pre-K for All.
                          •   Our schools are strengthening foundational skills and instruction earlier, with Universal Literacy and
                              Algebra for All.
                          •   Our schools are also offering students more challenging, hands-on, college and career-aligned
                              coursework with Computer Science for All and AP for All.
Offering more             •   We are investing $350 million more annually in “Fair Student Funding” for NYC public schools.
 challenging        • What progress are we making?
 coursework               •   The highest-ever graduation rate – 74.3% of the Class of 2017.
                          •   The highest-ever postsecondary enrollment rate – 57% of the Class of 2016.
                          •   The highest-ever college readiness rate – 64% of graduates in the Class of 2017.
                          •   City students continue to improve on ELA and math State exams, and outperformed their New
 Increasing                   York State peers on ELA State exams for the first time in 2016. Since 2013, the percentage of
                              students proficient in English in New York City has increased by 54%.
    school
   funding          Through these initiatives, we are on path to ensure that by 2026, 80% of our students will graduate high school
                    on time and two-thirds of our graduates will be college ready.


                                                                                                                                          15
  Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 16 of 17




What’s Next?
 We’re engaging with communities, advocacy groups, and alumni groups
 across the city to better understand their needs, hear any concerns, and
                  gather their feedback on this proposal.



    The New York State legislature must vote and approve changes to
          SHS admissions in the upcoming legislative session.
   Regardless of any changes to state law, we will launch Part 1 of
   our plan—expanding the Discovery program—in summer 2019.




                Questions? Email diversity@schools.nyc.gov



                                                                            16
                        Case 1:18-cv-11657-ER Document 19-2 Filed 12/13/18 Page 17 of 17




What supports already exist?
The Specialized High Schools have many transition supports already in
place for current students. This includes:
• Freshman Clusters to support student bonding (Brooklyn Tech)
• Mentoring/Big Sib programs with upperclassmen or Alumni to welcome students
  and provide guidance/support (Brooklyn Tech, Stuyvesant, Bronx Science, Queens
  HS for Sciences)
• Freshman Academy, where instructors can support students by fostering an
  inclusive community, teaching time management, public speaking and presentation
  skills (HSMSE).
• Parent workshops to provide academic and emotional support to students (HSAS).
• Team-building retreat offsite to meet new classmates, teachers, and develop
  cooperative work styles (Brooklyn Latin).
• VISIT (Visit Inside Staten Island Tech) is an on-site, interactive, and collaborative
  STEM experience for new SI Tech students.
                                                                                           17
